Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: credential means for in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro et al. (US 2010/0228740, hereinafter referred to as “Cannistraro”) in view Archambault et al. (hereinafter, referred to as “Archambault”). 

	Regarding claim 1, Cannistraro teaches a method for synchronized media playback, comprising the steps of: 
	providing a host device (figure 2; 0029 - A playlist is hosted by host device 202 hosts a playlist) having one or more media playlists  [0008 - Songs are added to the playlist in conventional fashion such as by selecting media items from a media library using a graphical user interface on the host device.];  
	providing one or more user devices (figure 1: clients 130-134); 
	selecting a media playlist from the one or more media playlists (figure 7: “playlists”); 
	sharing the selected media playlist from the host device to the one or more user devices  [0007 - A playlist host device transmits information to a plurality of user devices such as metadata related to media items in a playlist.];  
	engaging a play user interface element on the host device (figure 8: “now playing”).
	However, Archambault does not explicitly teach sending a play signal to the one or more user devices, and playing the media from the selected media playlist synchronously on the host device and the one or more user devices.  In an analogous art, Archambault teaches sending a play signal to one or more user devices [abstract - A time-based synchronization process may be used to initially synchronize playback of the guest digital device to the host digital device.] and playing the media from the selected media playlist synchronously on the host device and the one or more user devices (abstract - A guest digital device joins a playback session hosted by a host digital device and synchronizes playback of digital media content with playback on the host digital device). 
	Before the effective filing date, one of ordinary skill in the art would have been motivated to incorporate the teaching of Archambault in order to enable multiple users to listen to or view media at the same time (abstract), thus enhancing the experience. 

	Regarding claim 2, Cannistraro does not explicitly teach the method for synchronized media playback as recited in claim 1, wherein the play signal comprises timing information. In an analogous art, Archambault teaches wherein the play signal comprises timing information [abstract - A time-based synchronization process may be used to initially synchronize playback of the guest digital device to the host digital device.]. The motivation to combine is the same as claim 1 above. 
 
	Regarding claim 3, Cannistraro teaches the method for synchronized media playback as recited in claim 1, wherein the host device and the one or more user devices are mobile phones (figure 2; 0067 – portable devices can act as a host).
 
	Regarding claim 6, Cannistraro teaches the method for synchronized media playback as recited in claim 1, wherein the host device and the one or more user devices are running the same application [0093 – both host and user devices use app such as ITUNES]. 

	Regarding claim 7, Cannistraro teaches the method for synchronized media playback as recited in claim 1, wherein the playlist comprises references to media content stored on a media source [0059 – link to songs]. 

	Regarding claim 8, Cannistraro teaches the method for synchronized media playback as recited in claim 7, wherein the media source is a server [0053 – remote server]. 
 
	Regarding claim 16, Cannistraro teaches a system for synchronized media playback, comprising: 
	a host device (figure 2; 0029 - A playlist is hosted by host device 202 hosts a playlist) comprising one or more playlists comprising media items [0008 - Songs are added to the playlist in conventional fashion such as by selecting media items from a media library using a graphical user interface on the host device.];  
	one or more user devices (figure 2: portable device 206, 208, 210, 212); 
	means for selecting a playlist of the one or more playlists for transmission to the one or more user devices [0007 - A playlist host device transmits information to a plurality of user devices such as metadata related to media items in a playlist.];
	credential means for the user devices to obtain authorization to receive the selected playlist from the host device [0036 -  Before granting access the host can prompt the device for a password or request some other credential by any conventional means well known to those of skill in the art before allowing the portable device to have access to the host];  
	means for transmitting the selected playlist from the host device to the one or more user devices [0007 - A playlist host device transmits information to a plurality of user devices such as metadata related to media items in a playlist.]. 
	However, Cannistraro does not explicitly teach means for synchronizing playback of the media items between the host and the one or more user devices. In an analogous art, Archambault teaches means for synchronizing playback of the media items between the one or more user devices (abstract - A guest digital device joins a playback session hosted by a host digital device and synchronizes playback of digital media content with playback on the host digital device). Before the effective filing date, one of ordinary skill in the art would have been motivated to synchronize playback of media items between the host and one or more users in order to enable multiple users to listen to or view media at the same time (abstract), thus enhancing the experience. 

	Regarding claim 17,  Cannistraro teaches the system for synchronized media playback as recited in claim 16, wherein the means for transmitting the playlist from the host device to the one or more user devices comprises an Internet connection [0101 – communications can be performed though the internet]. 
 
	Regarding claim 18, Cannistraro does not explicitly teach the system for synchronized media playback as recited in claim 17, wherein the means for synchronizing playback of the media items between the one or more user devices comprises a timing signal configured to be sent over the Internet. Nevertheless, this is taught by Archambault (abstract - A time-based synchronization process may be used to initially synchronize playback of the guest digital device to the host digital device.). The motivation to combine is the same as claim 16 above. 

	Regarding claim 20, Cannistraro teaches the system for synchronized media playback as recited in claim 16, wherein the host device and the one or more user devices are mobile phones (figure 2; 0067 – portable devices can act as a host). 

Claims 4, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro et al. (US 2010/0228740, hereinafter referred to as “Cannistraro”) in view Archambault et al. (hereinafter, referred to as “Archambault”), in further view of Savenok et al. (US 2017/0124664, hereinafter referred to as “Savenok”).
 
	Regarding claim 4, Cannistraro and Archambault combination teaches the method for synchronized media playback as recited in claim 1, however, the combination does not teach the step of preventing unauthorized reproduction of media items through digital rights management (DRM). In an analogous art, Savenok teaches preventing unauthorized reproduction of media items through digital rights management (DRM) [0023 – digital rights]. Before the effective filing date, one of ordinary skill in the art would have been motivated to employ DRM because it is a common way of protecting media, thus making the media more secured.
 
	Regarding claim 5, Cannistraro and Archambault combination teaches the method for synchronized media playback as recited in claim 1. However, the combination does not explicitly teach wherein the one or more user devices consists of a number of user devices less than or equal to a predetermined limit. In an analogous art, Savenok teaches wherein the one or more user devices consists of a number of user devices less than or equal to a predetermined limit [0101 – maximum number of listening session allowed per session]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the user devices to consist of a number of user devices less than or equal to a predetermined limit in order to ensure that too many devices are accessing the media.

	Claim 19 is similar to claim 4, therefore is rejected under the same rationale. 
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsina et al. (US 2017/0273044, hereinafter referred to as Alsina) in view of Savenok et al. (US 2017/0124664, hereinafter referred to as “Savenok”). 

	Regarding claim 9, Alsina teaches a method for synchronized media playback, comprising: 
	providing a host device (figure 1: 110);  
	providing one or more user devices (figure 1: clients 130-134);  
	providing a communications channel between the host device and the one or more user devices (figure 1: channels 144-148);  
	creating one or more playlist on the host device, the playlists comprising media items (figure 1: playlist 116; 0022 – the master device may create, distribute and maintain a group playlist);  
	selecting a playlist of the one or more playlists on the host device [0022 - 0022 – the master device may create, distribute and maintain a group playlist];
	transmitting the selected playlist from the host device to the one or more user devices using the communications channel [0010 – playlist distribution to each member of the group].  
	However, Alsina does not explicitly teach verifying the credentials of the one or more user devices to participate in synchronized media playback; preparing a time signal on the host device indicating a time to begin playback of the media items of the selected playlist; transmitting the time signal from the host device to the one or more user devices using the communications channel; and playing the media items of the selected playlist according to the time signal. 
	In an analogous art, Savenok teaches:
	verifying the credentials of the one or more user devices to participate in synchronized media playback [0128 – user can input their credentials for synchronization playlist];  
	preparing a time signal on the host device indicating a time to begin playback of the media items of the playlist [0090 – the playback events include information on changes in playback, load information, along with timestamp information that is used to synchronize playback on listening clients];  
	transmitting the time signal from the host device to the one or more user devices using the communications channel [0095 – start time is broadcasted];  and 
	playing the media items of the playlist according to the time signal [0094 – client detects an audio and maps the event timestamp to the current NTP]. 
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to combine the teaching of Savenok into the teaching of Alsina in order to ensure that multiple user devices are synchronized, thus enhancing the playback experience.  

	Regarding claim 10, Alsina teaches the method for synchronized media playback as recited in claim 9, wherein the communications channel between the host device and the one or more user devices comprises an Internet connection [0081 – devices are connected through the internet]. 
 	Regarding claim 11, Alsina teaches the method for synchronized media playback as recited in claim 10, further comprising the step of preventing unauthorized reproduction of media items through digital rights management (DRM) [0013 – playlist is protected by digital rights management]. 
 
	Regarding claim 12, Alsina teaches the method for synchronized media playback as recited in claim 11, wherein the host device and the one or more user devices are mobile phones [0035 – mobile phones]. 
 
	Regarding claim 13, Alsina teaches the method for synchronized media playback as recited in claim 12, wherein the host device and the one or more user devices are running the same application [0050 – media is synchronized though specific chatroom, text, SMS, MMS, messaging application or the like]. 
 
	Regarding claim 14, Alsina does not explicitly teach the method for synchronized media playback as recited in claim 13, wherein the one or more user devices consists of a number of user devices less than or equal to a predetermined limit. In an analogous art, Savenok teaches one or more user devices consists of a number of user devices less than or equal to a predetermined limit [0101 – maximum number of listening session allowed per session]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the number of devices to be less than or equal to a predetermined limit in order prevent over broadcasting, which in turn ensure that quality of media is maintained. 
 	Regarding claim 15, Alsina does not teach the method for synchronized media playback as recited in claim 14, wherein the playlist comprises references to media content stored on a server. Nevertheless, this is taught by Savenok, which teaches wherein the media source is a server [0124 – database in a server]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the media source to be a server in order to allow multiple devices to obtain media from centralized location. 

Response to Arguments
Double Patenting
The double patenting rejection is withdrawn in view of the filing of terminal disclaimer. 

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 16-20- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-8 and 16-20- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 9-15, Applicant argues that Alsina teaches away from Applicant’s claimed invention by an explicit statement that significant time differences are to be tolerated. However, this is no difference from Applicant’s claimed invention as the steps listed in the claims are taught by Alsina and Savenok. Further, the step of selecting a playlist from one or more playlists on the host device for playback, as amended, does nothing to distinguish from the cited references. As acknowledged by Applicant, Alsina is oriented around a single playlist. The claim clearly recites one or more playlists, which means the claimed invention, too, can revolve around a single playlist as taught by Alsina. The rejection is sustained for this at least this reason. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443